Thornton, J.
The nonsuit was properly refused as to McGeary. The evidence shows clearly that he was an independent contractor to take down the flag-pole or staff; that it was carelessly taken down, in consequence of which it fell on John Ahern, who was on the street, and killed him.
The appellant McGeary has no concern with the nonsuit which was granted as to the defendants Adam and Kibbe, and cannot urge such ruling as error. If there was any error at all in this ruling, it did not affect him.
We find no error in the record.
Judgment and order affirmed.
McFarland, J., and Sharpstein, J., concurred.
Hearing in Bank denied.